Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the recitation of a guide mechanism for a sliding door comprising a rail mounted to the sliding door, a roller carriage which moves along the rail and including a roller bracket and a roller rotatably mounted to the roller bracket, a hinge arm pivotally connected to a vehicle body, a first shaft pivotally connecting the roller carriage to the hinge arm, a second shaft pivotally connected to the hinge arm to the vehicle body, wherein the hinge arm pivots around the second shaft by a motor module and a transmission device with the motor module being fixed to the roller bracket, the first shaft is connected to the motor module and the transmission device includes a first gear fixed to the first shaft and a second gear disposed around the second shaft, a first belt connecting the first gear and the second gear and the second gear is fixed to the hinge arm is seen as an unobvious improvement over the art of record. 
With respect to claims 5 and 10, claims 5 and 10 respectively now includes the elements of allowed claim 1 as well as further limitations that were objected to which is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634